[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this action, petitioner seeks a writ of habeas corpus based upon a claim that he is being denied adequate medical treatment. For reasons hereinafter stated, the petition is denied.
From the evidence, it must be concluded that petitioner has been confined to the custody of the respondent since 1997 and is now a sentenced prisoner. The evidence appears to be undisputed that since 1998 petitioner has been suffering serious headaches. Petitioner has brought this problem to the attention of parties who supply medical services to the Department of Correction. The Department has concluded that CT Page 10406 petitioner's headaches are functional in nature Efforts have been made to diagnose the problem and discover the cause. He has received a neurological examination, CT scan, x-rays and an eye examination. None of these tests have disclosed the cause of petitioner's health problem. Dr. Blanchette, clinical director for the Department of Correction, testified in this case and petitioner's medical record has been placed into evidence. From this, it must be concluded that every effort is being made to alleviate petitioner's serious medical problem. The Department is attempting to alleviate petitioner's pain and suffering by various types of medication. It was pointed out that some medications have serious side effects which must be avoided and some medications require a considerable period of application before relief can be expected.
From the evidence, it must be concluded that at the present time, petitioner is receiving adequate medical treatment and that this treatment would continue into the future. The court notes that the allegations of the petition claim that petitioner was not receiving adequate medical treatment at Corrigan Correctional Institution. Petitioner is no longer confined at that institution and the situation described in the petition does not exist at the present time.
Accordingly, for reasons above stated, the petition is denied.
                                       ___________________ JOSEPH J. PURTILL JUDGE TRIAL REFEREE